           Case 2:20-cv-03033-CFK Document 34 Filed 02/17/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ZAGAFEN BALA, LLC,                          :      CIVIL ACTION
VK TAVERN, LLC,                             :
VINTAGE KOSHER, LLC,                        :
REAL FRESH, INC.,                           :
individually and on behalf                  :
of all others similarly                     :
situated,                                   :
                                            :
               Plaintiffs,                  :
                                            :
      v.                                    :      No. 20-3033
                                            :
TWIN CITY FIRE INSURANCE                    :
COMPANY,                                    :
        Defendant.                          :

                                     ORDER

      AND NOW, this 17th day of February 2021, upon consideration of

Plaintiffs’ Motion Pursuant to Fed. R. Civ. P. 60(b) For Relief From the Order

Entered on January 14, 2021 Dismissing the Complaint (ECF No. 32), it is hereby

ORDERED that Plaintiffs’ Motion (ECF No. 32) is DENIED.



                                                   BY THE COURT:


                                                   /s/ Chad F. Kenney

                                                   CHAD F. KENNEY, JUDGE
